                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE


      Gerald CRAIG, individually
      and as administrator of the
      ESTATE OF DELLA CRAIG                                                                  PLAINTIFF

      v.                                                      CIVIL ACTION NO. 3:17-CV-538-CRS

      STEAK N SHAKE, INC.                                                                  DEFENDANT


                                        MEMORANDUM OPINION

 I.          Introduction

             This matter is before the Court on Defendant’s Motion for Summary Judgment. DN 23.

      Plaintiff responded. DN 24. Defendant replied. DN 28. Therefore, this matter is ripe for review.

      Finding that a genuine dispute of material fact exists regarding the cause of Della Craig’s fall,

      the Court will deny the motion.

II.          Legal Standard

             A party moving for summary judgment must show that “there is no genuine dispute as to

      any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

      56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat

      an otherwise properly supported motion for summary judgment; the requirement is that there be

      no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

      (1986). A genuine issue for trial exists when “there is sufficient evidence favoring the

      nonmoving party for a jury to return a verdict for that party.” Id. In undertaking this analysis, the

      Court must view the evidence in the light most favorable to the non-moving party. Scott v.

      Harris, 550 U.S. 372, 378 (2007).




                                                        1
              The party moving for summary judgment bears the burden of establishing the

       nonexistence of any issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       They can meet this burden by “citing to particular parts of materials in the record” or “showing

       that the materials cited do not establish the . . . presence of a genuine dispute.” FED. R. CIV. P.

       56(c)(1). This burden can also be met by demonstrating that the nonmoving party “fail[ed] to

       make a showing sufficient to establish the existence of an element essential to that party’s case,

       and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

III.          Factual Background

              On August 21, 2016, Plaintiff Gerald Craig and his wife Della visited Defendant Steak ‘n

       Shake, Inc.’s restaurant located on Dixie Highway in Louisville. While there, Della fell. The

       parties vigorously dispute the cause of that fall. Gerald claims that there were french fries spilled

       on the floor. Steak ‘n Shake argues that there is no evidence of that and that Della had a history

       of falling. As a result of the fall, Gerald claims Della sustained fractured ribs, internal bleeding,

       and a collapsed lung. Ultimately, Della passed away. Gerald then brought this action on his own

       behalf and as the administrator of Della’s estate.

IV.           Discussion

              Kentucky has adopted a burden-shifting approach to slip-and-fall cases. Lanier v. Wal-

       Mart Stores, Inc., 99 S.W.3d 431 (Ky. 2003). An invitee must initially prove “that he or she fell

       as a result of a transitory foreign substance” and that the foreign substance was “a substantial

       factor in causing his accident and injury.” Id. at 435 (citation omitted). Then, “a rebuttable

       presumption of negligence arises [and] the burden shifts to the defendant to show by the greater

       weight of evidence that it exercised reasonable care in the maintenance of the premises under the

       circumstances.” Id. (citation omitted).



                                                         2
       On summary judgment, Steak ‘n Shake argues that Gerald has failed to demonstrate that

there was a transitory foreign substance—french fries—that was a substantial factor in Della’s

fall. The parties discuss three pieces of evidence, which the Court considers in turn: an alleged

hearsay statement from a customer that she saw Della slip on french fries, Gerald’s testimony

that he observed french fries around Della after her fall, and a security camera video.

       A.      Alleged Hearsay Evidence

       Evidence considered at the summary judgment stage must be admissible at trial. FED. R.

CIV. P. 56(c)(2) (“A party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence.”); FED. R. CIV. P. 56(c)(4) (“An

affidavit or declaration used to support or oppose a motion must . . . set out facts that would be

admissible in evidence . . . .”). As a result, “[i]t is well established that a court may not consider

[inadmissible] hearsay when deciding a summary judgment motion.” Tranter v. Orick, 460 F.

App’x 513, 514 (6th Cir. 2012) (citations omitted).

       Here, the parties focus on a statement made by Linda Hasty, a restaurant patron. Cindy

Burdette, the Operational Manager at the Dixie Highway Steak ‘n Shake location, testified at her

deposition that Hasty told her she had seen Della slip on fries on the floor:

       Q. Okay. A few fries on the floor; does that mean French fries?
       A. Yes, sir. There was a couple fries underneath another booth, and the only reason
       I mention the fries was because of this Ms. Hasty.
       Q. Okay.
       A. She was sitting on the other side of the booth from where Ms. Craig was, and
       she seen her go down.
       Q. Okay.
       A. But she got up. When she got up, and come around, and when I come out, Ms.
       Hasty started talking about how she fell on the—how Ms. Craig fell on a fry. So
       that’s why I made the comment about there is a few fries on the floor, but they
       wasn’t in her vicinity. They wasn’t in her path.
       ...
       Q. And Ms. Hasty told you that she saw Ms. Craig fall on a French fry?
       A. Yeah.

                                                   3
       ...
       Q. Linda Hasty. Do you know about—do you recall any of the other discussion
       you had with her or anything else she told you about what she saw?
       A. All she told me—when I came out of the back, when they came and got me,
       and I came out of the back, as soon as you come out of the server station, they was
       sitting right there, Ms. Hasty was. Ms. Craig was on the—there’s a divider. Ms.
       Craig was on the other side. When I got up and went around to Ms. Craig, she was
       sitting in the booth. She was already off the floor. She was sitting in the booth. Ms.
       Hasty got up, come around the divider to where I was, and she said, “I seen her fall,
       and there’s a fry on the floor.” So that’s where the fry came in—
       Q. Okay.
       A. —was from Ms. Hasty. Ms. Craig never mentioned the fry. . . .

DN 24-2 at 11. Gerald argues that Hasty’s statement is admissible as a present sense impression

or an excited utterance.

       A present sense impression is “[a] statement describing or explaining an event or

condition, made while or immediately after the declarant perceived it.” FED. R. EVID. 803(1). An

excited utterance is “[a] statement relating to a startling event or condition, made while the

declarant was under the stress of excitement that it caused.” FED. R. EVID. 803(2). The two rules

have significant overlap, with the primary distinction being “the time lapse allowable between

event and statement.” FED. R. EVID. 803 advisory committee’s note to 1972 proposed rules. A

present sense impression permits “a slight lapse” in time while an excited utterance focuses on

the “duration of the state of excitement” the declarant experiences. Id.

       There is no bright-line rule for determining whether a statement is a present sense

impression. The lodestar is whether the declarant had “time to contrive or misrepresent.” United

States v. Arnold, 486 F.3d 177, 184 (6th Cir. 2007). However, statements made within minutes of

the event are generally sufficient to qualify. See e.g. United States v. Price, 58 F. App’x 105, 107

(6th Cir. 2003) (“A 911 call made within minutes of the event is sufficiently contemporaneous to

qualify under either exception.”); United States v. Davis, 577 F.3d 660, 668 (6th Cir. 2009)

(statement is a present sense impression where the witness “testified that she made the 911 call


                                                 4
within thirty seconds to a minute after seeing Defendant”). In contrast, longer times are generally

too far removed. See e.g. United States v. Penney, 576 F.3d 297, 313–14 (6th Cir. 2009)

(statement made ten to fifteen minutes after the event not admissible as present sense impression

or excited utterance).

         Here, it is impossible to determine the time that elapsed between Della’s fall and Hasty’s

statement. No party represents that time to the Court, the deposition testimony does not reveal it,

and the interactions occurring at the rear of the restaurant are not clearly visible on the security

camera video provided to the Court. Further, no evidence was submitted regarding Hasty’s state

of excitement at the time she made her statement. In short, Gerald has failed to meet his burden

demonstrating that the statement is admissible for purposes of summary judgment, so the Court

does not consider it in determining whether there is a genuine issue of material fact.1

         B.       Gerald’s Testimony Regarding His Own Perception

         Steak ‘n Shake argues that Gerald didn’t perceive Della’s fall—and is therefore

speculating as to its cause. Gerald has admitted in a deposition that he did not actually see Della

slip or fall:

         Q. And could you see her from where you were sitting—
         A. No.
         Q. —or were you back to her or side to her.
         A. No. My back was to her.
         Q. Back to her? When did you first find out that she had fallen?
         A. When I heard the commotion.
         Q. So you didn’t actually see her fall.
         A. No, no.
         ...
         Q. But you didn’t—am I correct in saying you didn’t actually see your wife step
         on any french fries?
         A. Oh, no. My back was to—where she fell, my back was to that, you know.



1
  This, of course, does not constitute a ruling on the admissibility of Hasty’s statement at trial if a foundation
indicating admissibility is laid.

                                                            5
DN 23-3 at 3, 5. He does assert that, once he got to Della, he saw “french fries laying on the

floor, little bitty Steak ‘n Shake french fries” around her. Id.

        Of course, proof regarding the existence of a transitory foreign substance may be

circumstantial or based on reasonable inferences, but it must be more than “[c]onclusory

allegations, speculation, and ubsubstantiated assertions.” Padgett v. Wal-Mart Stores East, LP,

731 F. App’x 397, 398 (6th Cir. 2018) (citation omitted). In Padgett, the plaintiff fell in a

restroom and sued. He offered two pieces of evidence: his testimony that he fell “due to

something damp on the floor” and a wet spot on his pants observed after he had been placed on a

stretcher for transportation to the hospital. Id. at 399–400. In a deposition, Padgett admitted he

did not see any type of liquid on the floor, that the restroom was clean, and that he was

speculating as to the cause of his fall. Id. at 399. Arguing the wet spot was caused by something

wet on the floor was similarly speculative. Id. The district court granted summary judgment and

the Sixth Circuit affirmed, finding that no reasonable juror could conclude, based on that

evidence alone, that there was a foreign substance on the floor which was a substantial factor in

causing Padgett’s fall.

        The Padgett court contrasted the case with a case from this district, Vaughn v. Target

Corp., No. 3:13-CV-521-H, 2014 WL 4999194 (W.D. Ky. Oct. 7, 2014). There, Vaughn

“testified that her foot stuck on a small, brown, sticky substance in Target” and “produced what

she believes to be the shoe she wore on the day of her fall—and it still carries some dark residue

on the sole.” Id. at *3. The Court initially noted that “[t]he Sixth Circuit has recently intimated

that Plaintiff’s burden at this stage of a slip-and-fall case is not substantial where Plaintiff has

presented sworn testimony to establish its prima facie case.” Id. (citing Denney v. Steak N Shake

Operations, 559 F. App’x 485, 486 (6th Cir. 2014)). The Court concluded that “Vaughn does not



                                                   6
have overwhelming evidence, or even very convincing evidence, of a substance that caused her

to fall” but that, at summary judgment, her burden was met. Id.

       Steak ‘n Shake directs the Court to two cases to support its motion: Williams v. Courier-

Journal & Louisville Times, Inc., 399 S.W.2d 467 (Ky. Ct. App. 1965) and Robinson v. Blue

Velvet Exchange, LLC, No. 2015-CA-1244-MR, 2016 WL 5485221 (Ky. Ct. App. Sept. 30,

2016). In Williams, the plaintiff was delivering cans of oil to the Courier-Journal’s ink room and

fell. He sued, arguing the fall was the result of ink on the floor. However, he later “testified that

he did not see what he slipped on and speculated it might have been ink because there was ink on

his shoes that night.” Williams, 399 S.W.2d at 468. The court held that “was pure speculation”

since “the ink could easily have splattered on his shoes when he fell, or it could have become

deposited there when he walked across the room.” Id. As a result, it granted a directed verdict

following a jury trial. In Robinson, the plaintiff tripped while navigating an estate sale. She

testified that she was unable “to identify any hazard which might have caused her fall.” 2016 WL

5485221, at *3. As a result, she could not prove causation of her fall without resorting to surmise

and speculation and summary judgment was proper. Id.

       Gerald points to two other cases in opposition: Louisville v. Bailey’s Guardian, 90

S.W.2d 712 (Ky. 1936) and Paducah v. McManus, 76 S.W.2d 254 (Ky. 1943). In Bailey’s

Guardian, a minor fell while crossing the street and sued the city, claiming that the injury was a

result of poor road maintenance. There, a witness did not see Bailey fall but heard her scream

and, on turning around, testified that the fall occurred near several holes in the street. Bailey’s

Guardian, 90 S.W.2d at 713–14. This was sufficient circumstantial evidence to send the case to a

jury. Id. at 715. The court in Bailey’s Guardian noted the evidence was “much stronger than in

the McManus case.” Id. There, a woman fell after encountering a defective sidewalk. The only



                                                  7
witness who was present admitted that she did not see McManus fall and no one testified that she

stepped in the hole or stumbled. McManus, 76 S.W.2d at 256–57. Regardless, the Court

determined that the evidence was sufficient to take the case to the jury, as they could infer that

the fall was caused by the conditions of the street. Id.

       Gerald has conceded he did not observe Della falling. However, he has testified under

oath that he personally observed a transitory foreign substance—french fries—around the area

where Della fell immediately after she fell. Further, Burdette testified that she saw “a couple

fries underneath another booth” near the area where Della fell. DN 24-2 at 11. As a result, this

case is more like Vaughn, Bailey’s Guardian, and McManus in that there is sworn testimony

from an eyewitness that, contemporaneous with the fall, they perceived nearby defects or objects

which a jury could reasonably infer caused the fall. It is similarly unlike Padgett, Williams, and

Robinson, where the witness had no perception of anything that could have caused the fall—in

other words, mere speculation. Put simply, Gerald’s perception of the scene at that moment

represents more than conclusory allegations, speculation, and ubsubstantiated assertions.

Therefore, the Court finds that his testimony, standing alone, is sufficient to prevent summary

judgment.

       C.      Restaurant Security Video

       Where a video of an incident exists, the Court may review it to determine whether the

alleged facts are a “visible fiction” or “so utterly discredited” by the video that no reasonable

jury could believe it. Coble v. City of White House, Tenn., 634 F.3d 865, 868 (6th Cir. 2011)

(quoting Scott, 550 U.S. at 868). Della’s fall occurred at the rear of the restaurant. The video is

taken from the front, overlooking the cash register, and without a clear view of the area where




                                                  8
     Della fell. Therefore, the Court cannot say that Gerald’s testimony as detailed above is a “visible

     fiction” which can be disregarded on summary judgment.

V.          Conclusion

            Gerald has testified under oath that he personally perceived french fries surrounding

     Della at the time of her fall. That testimony is bolstered by Burdette, who also noted the presence

     of french fries nearby. This testimony is sufficient to create a genuine dispute of material fact

     regarding the cause of Della’s fall, as a reasonable juror could draw the inference that Della

     slipped and fell on french fries that were left on the floor. Existing security camera footage is

     insufficient to discredit the facts asserted by Gerald. For that reason, summary judgment is

     improper and the motion requesting it will be denied.

            A separate order will be entered in accordance with this opinion.


                             July 29, 2019




                                                           Char
                                                              lesR.Si
                                                                    mpsonI
                                                                         II,Seni
                                                                               orJudge
                                                              Unit
                                                                 edStat
                                                                      esDi
                                                                         str
                                                                           ictCour
                                                                                 t




                                                       9
